UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 1, 2010 BEKEM METALS, INC. (Exact Name of Registrant as Specified in its Charter) Utah 000-50218 87-0669131 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification Number) Sankibai Batyr Ave., 14D, Aktobe, Kazakhstan (Address of principal executive offices) (Zip code) +7 (7132) 55-75-54 (Registrant’s telephone number, including area code) N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 1, 2010 Valery Tolkachev tendered his resignation as a member of the board of directors of Bekem Metals, Inc. (the “Company”) effective immediately.To the knowledge of the Company and its executive officer the resignation of Mr. Tolkachev was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices.A copy of the written correspondence furnished by Mr. Tolkachev to the board of directors of the Company regarding his resignation is attached as an exhibit to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 17.1 Resignation of Valery Tolkachev SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEKEM METALS, INC. Date: November 2, 2010 By: /s/ Serik Bazarbayev Serik Bazarbayev Chief Executive Officer 2
